PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,549,911
Issue Date: 24 Jan 2017
Application No. 15/010,011
Filing or 371(c) Date: 29 Jan 2016
Attorney Docket No. 4675-040A


:
:	DECISION ON PETITION
:
:
:





This is a decision on the Petition To Accept Unintentional Delayed Payment Of Maintenance Fee Under 37 CFR 1.378(b), filed January 26, 2021, in the above-identified application. 

A review of the file record indicates that a second Petition To Accept Unintentional Delayed Payment Of Maintenance Fee Under 37 CFR 1.378(b), was submitted on January 26, 2021.  The petition was auto-granted by EFS-Web on the same day, January 26, 2021.  Accordingly, the second Petition To Accept Unintentional Delayed Payment Of Maintenance Fee Under 
37 CFR 1.378(b) is moot.

Any questions concerning this decision may be directed to the undersigned at 
(571) 272-3213.   



/Cheryl Gibson-Baylor/
Cheryl Gibson-Baylor
Petitions Paralegal Specialist
Office of Petitions